Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Savings Plan Committee Pharmacia Savings Plan for Employees Resident in Puerto Rico: We consent to incorporation by reference in the Registration Statement on FormS-8 dated March 1, 2007 (File No.333-140987) of our report dated June 25, 2009, relating to the statements of net assets available for plan benefits of the Pharmacia Savings Plan for Employees Resident in Puerto Rico as of December31, 2008 and 2007, and the related statements of changes in net assets available for plan benefits for the yearended December 31, 2008 and period April 1, 2007 (inception) through December 31, 2007, and the related supplemental ScheduleH, Line4i-Schedule of Assets (Held at End of Year) as of December31, 2008 and ScheduleH, Line4j-Schedule of Reportable Transactions for the Year Ended
